DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim interpretation under 112 6th has been withdrawn.  
Claim Rejections - 35 USC § 112
112 1st and 112 2nd rejections have been withdrawn.  

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 13, 21, 22, 23, 24, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A 1 (Hammes) in view of Cluff (5867125).

Referring to claim 12, Hammes discloses a sensor for monitoring a monitoring area (Fig. 1, 2: 10; 740) comprising:

a transmitter for transmitting radiation into the monitoring area for reflection at an object in the monitoring area (Fig. 1, 2: light transmitter 12; {40);
a test transmitter for transmitting a test signal comprising radiation (Fig. 1, 2: test light transmitter 38; 744);
a receiver for receiving the radiation of the transmitter that is reflected at the object or the radiation of the test transmitter (Fig. 1, 2: light receiver 26; paragraph 44 note that the light receiver 26 receives both the light signal 40 from the test transmitter and 22 from the scene); and
an evaluation device for ascertaining a distance value on the basis of the delay in the transit time or the phase of a modulation between the transmitted and received radiation of the sensor (paragraph 42),
wherein the sensor further comprises a memory for storing an expectation value for the expected distance value of the received test signal (paragraph 26-27, 54), and a comparison device for comparing a distance value on the basis of the received test signal with the expectation value and for outputting a safety signal on the basis of the comparison (Fig. 1, 2: evaluation unit 34; paragraph 52, 54).
wherein the expectation value is ascertained by means of a single or repeated reception of radiation from the test transmitter to simulate a time of flight for the radiation from the test transmitter to the receiver that is long by the time delay (see paragraph 28 also see the test signals 54a and the second test signal 54b in figure 4).    
While Hammes shows synchronization between the transmitter and/or the test transmitter, on the one hand, and the receiver, on the other hand, wherein the synchronization device synchronizes the signal from the transmitter and receiver with a particular time delay (see paragraph 73-74 note the synchronization of the transmitted test signal along with the receiver such that neither test signal 54a or 54b falls within the protected zone). 
wherein the synchronization device transfers a synchronization trigger to the test transmitter later than the receiver by a time delay (see the synchronization of the stopping of the protected zone that stops prior to the transmission of the test signal 54b such that test signal 54b falls outside the protected zone).  
Hammes fails to show the specific implementation of a synchronization device including a computer-implemented synchronization device comprising electronic components provided on a circuit board for achieving synchronization between the transmitter and/or the test transmitter, and  the synchronization device synchronizes the modulation and/or a pattern of the modulation and/or another pattern of the radiation of the transmitter and/or of the test transmitter with the receiver or synchronizes it/them with a particular time delay, wherein the synchronization device transfers a synchronization trigger to the test transmitter later than the receiver by a time delay, and wherein the expectation value is ascertained by a single or repeated
Cluff shows a phase range measurement device that includes a computer-implemented synchronization device (see figure 2A) comprising electronic components provided on a circuit board for achieving synchronization (see column 4 line 25-35 note the microcontroller or microprocessor implementation) between two signals one reference signal (note the reference input), on the one hand, and the receiver (note the see figure 3A-3D note the phase comparison signal that is changed from 3A-3H also see the phase-shifted signal), on the other hand, wherein the synchronization device synchronizes the modulation and/or a pattern of the modulation and/or another pattern of the radiation of the transmitter and/or of the test transmitter with the receiver or synchronizes it/them with a particular time delay (see the specific synchronization that is performed and output as shown in 2D by the digital representation of the phase shift).  It would have been obvious to incorporate the specific synchronization device as well as the modulation pattern correction as shown by Cluff because this allows for the production of a look up table that can be implemented to allow for multiple phase shifts for testing as shown by Cluff in column 4 line 66-column 5 line 8.  
Referring to claim 13, Hammes discloses The sensor according to claim 12, wherein the test transmitter is arranged for irradiating the receiver over an invariable distance, or for irradiation by means of invariable reflection (paragraph 20, 65-68).

Referring to claim 21, Hammes discloses The sensor according to claim 12, wherein the sensor is designed for activating the test transmitter instead of the transmitter by means of an activation signal for independently, periodically activating the test transmitter (Fig. 4; 20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
Referring to claim 22, Hammes discloses The sensor according to claim 12, wherein the sensor is designed for monitoring the opening area or a surrounding area of a door or gate (Fig. 1, 2: monitored zone 20; (5, 43 also "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Therefore the intended manner of using the device does not differentiate the claim from Hammes because as shown above, the structure is disclosed by Hammes.)

Referring to claim 23,  Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for directly irradiating the receiver (Fig. 1, 2: test light signal 40 944 “A test light transmitter 38 is provided for this purpose which can irradiate a test light signal 40 directly into the light receiver 26”).

Referring to claim 24, Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for irradiating the receiver by means of reflection at one or more surfaces inside the housing of the sensor (Fig. 1, 2: test light signal 40; 944 “A test light transmitter 38 is provided for this purpose which can iradiate a test light signal 40 directly into the light receiver 26 or, as shown in FIG. 1, after reflection at the deflection unit 18”).

Referring to claim 28, Hammes discloses The sensor according to claim 19, wherein the expectation value is ascertained by the evaluation device, and corresponds to a value or a function of multiple values of the evaluation device on reception of one or more test signals by the receiver ({[6, 27, 44, 73, 78).
Referring to claim 30, While not explicitly, Hammes teaches The sensor according to claim 21, wherein the test transmitter is activated every 100 milliseconds (Fig. 4; (20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as selecting 100 milliseconds between activations of the test signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art Jn re Aller, 105 USPQ 233, and it has been held that discovering an optimum value, such as the 100 ms trigger time period, of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.

Claim(s) 14, 17, 18, 20, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A 1 (Hammes) in view of Cluff (5867125) and US20130120565A1 (Wilks).

Referring to claim 14, While Hammes does not make explicit, Hammes in view of Cluff and Wilks teaches The sensor according to claim 12, wherein the radiation of the transmitter and/or of the test transmitter is modulated (Wilks (15, 18-21).

It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further dong so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.


Referring to claim 17, While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is designed as a receiver matrix with receiver matrix elements for receiving individual image element points (Wilks 738, 52, 64) for recording a 3D image (Wilks {3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because dong so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels may provide for more accurate detection for example by making “it possible to additionally monitor whether all of the pixels have been read out correctly” as motivated by Wilks in (52.

Referring to claim 18, While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is in the form of a receiver matrix (Wilks (38, 52, 64) and wherein the evaluation device is designed to ascertain a value for individual or all receiver elements or in each case groups of receiver elements (Wilks 52, 64 e.g. “the photosensor is not illuminated uniformly, but rather in an irregular manner so that essentially different information, for example, a different brightness value, is measured for each pixel. Such an approach makes it possible to additionally monitor whether all of the pixels have been read out correctly”) to ascertain a 3D image (Wilks (3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels may provide for more accurate detection for example by making “it possible to additionally monitor whether all of the pixels have been read out correctly” as motivated by Wilks in 52.
Referring to claim 20, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the expectation value has a minimum value and a maximum value or a mean value with a difference value, and has single values for some or each or groups of receiver matrix elements (Wilks (52, 76), and represents the shape of a plane or of a section of space that is bounded by two surfaces or planes (Wilks (775-78, note that {3 teaches that the time- of-flight information gathering in Wilks is a three dimensional information gathering).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver and to detect a three dimensional image as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels to detect three dimensional images may provide for more accurate detection.

Referring to claim 25, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is intensity modulated (Wilks §39 “the light source 12 emits an amplitude-modulated signal’).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further domg so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.

Referring to claim 26, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with 20 MHz (Wilks 740 “the modulator 30 or the signal transmitter generates a periodically modulated signal packet having a length of a few microseconds to a few milliseconds and preferably having a frequency within the megahertz range”).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further domg so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference. Further, absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the modulation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art Jn re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as modulation frequency, involves only routine skill in the art. Jn re Boesch, 617 F.2d 272, 205 USPQ 215.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US$20150285912A1 (Hammes) in view of Cluff (5867125) and US20130120565A1 (Wilks) further in view of US20160041264A1 (Dielacher).

Referring to claim 27, While Hammes does not make explicit, Hammes in view of Wilks further in view of Dielacher teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with an IR radiation (Dielacher {29-30 “The modulated EM wave signal 106 may include or be an infra-red electromagnetic wave signal (e.g. infra-red light), for example.”).
It would have been obvious to one of ordinary skill in the art to modify Hammes in view of Wilks to use IR signal because doing so would be applying a known method as used by similar optical detection devices to use IR signal in modulation, and it may provide more resilient and comprehensive detecting by using infra-red frequency range particularly in low light situation.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes) in view of Cluff (5867125) and US20130301030A1 (Hulm).

Referring to claim 29, While Hammes does not explicitly disclose, Hammes in view of Hulm teaches The sensor according to claim 28, wherein the expectation value is an average of said multiple values (Hulm (8, 18, 82, 83).

It would have been obvious to one of ordinary skill in the art to modify Hammes to include averaging of multiple values for the expectation value as for example taught by Hulm to average multiple values, because doing so may increase the accuracy of the system and may reduce impact of error on one value.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645